DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a system for multi-modal noise reduction “for a wind turbine” and then proceeds to list limitations that are recited relative to installation in the wind turbine. The claim is therefore not clear if a wind turbine is required, or not. For the purposes of examination, the “system” will be interpreted as if the wind turbine is part of the system.
Claims 5 and 13 recite that the fabric sheet is one of multiple sails, each sail having “at least one twist”. Claims 1 and 9 recites that the fabric sheet includes “at least one turn”. It’s not clear if this “twist” is the same as the previously recited “at least one turn”, or not. Further, it’s unclear if all the fabric sheets are sails (and are thereby defined as “a plurality of sails”), or if there are other structure that are “sails”, and the fabric sheet is just one of them and the other “multiple” are sails. 
Claim 6 recites “the wind turbine” in line 3. While “wind turbine noise reduction” is recited in the preamble, a “wind turbine” was not previously recited, and therefore there is insufficient antecedent basis for this limitation.
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is the following:
Zheng (US 20110239564) discloses a wind turbine tower that is formed of composite sections. The tower includes a foundation (190) and mat (130) formed at the base of the tower. The walls of the tower are formed of composite material with composite layers (Figure 4).  
Gupta (US 20200332770) discloses a wind turbine tower with a layer of material (610) positioned on the internal sides of the walls (612). Additionally, there are a plurality of disk platforms (505) positioned along the wall of the tower and these act to reflect the noise and attenuate vibration.
Cook (US 20160265514) discloses a wind turbine tower that utilizes a fill material (103) in the interior of the hollow structure for the purposes of reducing noise (Paragraph 32).
Baumfalk (US 20120107054) discloses a wind turbine base structure (Figure 1) with platforms (16) and portions formed of rubber (42) for reducing the noise.
Nieuwenhuizen (US 20090142178) discloses a wind turbine (Figure 7) which utilizes connection means (10) from the base of the tower to the connection of the nacelle, the connection means being tension wires/bars or the like which can be adjusted to change the frequencies of the tower.
Bonnet (US 7296977) discloses a wind turbine tower that is formed of a damping material/arrangement. The arrangement is formed by a series of ribbons (which turn/twist along the 
Hessel (US 7144216) teaches a noise reducing feature for the tower of a wind turbine (Figure 4). The noise reduction feature (4) includes layer of material (10) designed to attenuate/absorb noise (Figure 3).
Boksjo (GB 2022044) teaches a hollow mast (3) and that it is known to provide an internal fabric layer (1 in Figure 1 or 8 in Figure 5) that allows for the reduction in noise when halyards or cables (2, 4) produce noise by hitting the wall.
Altmikus (US 10294924) teaches a noise reduction fiber winding for utilization at the connection between the tower and the nacelle. The fiber winding (Figures 4A-4B) are positioned in the surface of the walls of the tower.
Therefore, the cited art fails to teach all of the combination of limitations in the context of reducing noise within the tower of a wind turbine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745